      Case: 1:21-cv-03573 Document #: 1 Filed: 07/02/21 Page 1 of 10 PageID #:1




                     IN THE UNITED STATES DISTRICT COURT FOR
                         THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                )
PAULA HOWARD, an individual
                                                )
                                                )
                      Plaintiff,
                                                )
                                                )
               v.                                            Case No:
                                                )
                                                )
PROVISO TOWNSHIP HIGH SCHOOL
                                                )
SD 209 BOARD OF EDUCATION and
                                                )
PROVISO TOWNSHIP HIGH SCHOOL
                                                )
SD 209
                                                )
                 Defendant(s).
                                                )

                                         COMPLAINT

      NOW COMES Plaintiff, PAULA HOWARD (“Plaintiff” or “Howard”), by and through
                                              )
her attorneys, Shaw Legal Services Ltd., complains of Defendants PROVISO TOWNSHIP

HIGH SCHOOL SD 209 BOARD OF EDUCATION (the “Board”) and PROVISO TOWNSHIP

HIGH SCHOOL SD 209 (“Proviso”), (collectively referred to as “Defendants”) as follows:

                                          INTRODUCTION

       1.      From 2003 to 2017, Plaintiff was employed at Defendant Proviso as an educator

and was an exemplary employee, who took pride in her work. As a result of her performance

over the years, Plaintiff has received numerous accolades and resounding recommendation from

her supervisors.

       2.      In or around December 2012, Plaintiff applied for Defendants’ Retirement

Incentive Program (“Application” or “Program”), based on Defendants’ annual H.R.

notifications indicating she had 20 years of service. Under the Program, Plaintiff had to leave

Defendant Proviso at the end of the 2017 school year.

                                                 1
      Case: 1:21-cv-03573 Document #: 1 Filed: 07/02/21 Page 2 of 10 PageID #:2




       3.      In 2013, Plaintiff filed a charge of discrimination with the Illinois Department of

Human Rights (“IDHR”) cross-filed with the Equal Employment Opportunity Commission

(“EEOC”) against Defendant Proviso.

       4.      Defendant Proviso submitted Plaintiff’s Application based on 14 years of service

instead of 20 years, which Plaintiff did not want as it equated to less benefits. Plaintiff asked

Defendant Proviso to amend or withdraw her Application prior to Defendant Board approving it.

       5.      Defendants refused Plaintiff’s request claiming that once a retirement application

is submitted it cannot not be changed or amended. Plaintiff respected Defendants’ authority on

the retirement issue and accepted their statements as true at the time.

       6.      However, on May 26, 2020, Plaintiff learned for the first time that Defendants

approved the amendment and withdrawal of similarly situated employee Daniel Johnson’s

(Johnson) retirement application. Johnson is a white male and subject to the same retirement

application procedures as Plaintiff and all other employees classified as teachers working for

Defendants. Defendants applied different retirement rules to Plaintiff than it did for its white

male employees and employees who did not complain to the IDHR and Equal Employment

Opportunity Commission (“EEOC”).

       7.      Defendants have no legitimate reason for treating Plaintiff differently other than

on the basis of Plaintiff’s race and gender and in retaliation for Plaintiff complaining to the

IDHR and EEOC.

                                 JURISDICTION AND VENUE

        8.     Jurisdiction of this Court is invoked pursuant to the provisions of 28 U.S.C. §1331

in that this case arises under federal law, specifically, Title VII of the Civil Rights Act of 1964,



                                                  2
      Case: 1:21-cv-03573 Document #: 1 Filed: 07/02/21 Page 3 of 10 PageID #:3




42 U.S.C. § 2000e, et seq for unlawful discrimination based on race and gender; and retaliation

for engaging in a protected activity in violation 42 U.S.C. § 2000e-3(a), et seq.

           9.    Plaintiff has met all administrative prerequisites pursuant to 42 U.S.C. § 2000(e)

et. seq.

           10.   Venue is proper in the Northern District of Illinois, Eastern Division since the

parties reside or are located in the District and the unlawful practices occurred within the District

pursuant to 28 U.S.C. § 1391(b) and (c).

                                                  PARTIES

           11.   Plaintiff is an African American female and at all times relevant to this lawsuit, is

a citizen of the Unites States and a resident of Clarendon Hills, Illinois.

           12.   Defendant, Proviso is a public-school serving students in 9th through 12th grade

within the State of Illinois, County of Cook and is an “employer” within the definition of 42

U.S.C. § 2000(e)(b). Proviso employs at least 162 employees.

           13.   Defendant Board is a unit of local government organized under the laws of the

State of Illinois with offices at County of Cook, State of Illinois. Defendant Board governs

school district 209 where Defendant Proviso is located (“District”). The Board’s powers and

duties include the authority to adopt, enforce, and monitor all policies for the management and

governance of the District’s schools. Further, the Board formulates, adopts, and modifies Board

policies, at its sole discretion, subject to mandatory collective bargaining agreements and State

and Federal law. The Board also makes employment decisions including hiring, discipline, and

termination.




                                                   3
      Case: 1:21-cv-03573 Document #: 1 Filed: 07/02/21 Page 4 of 10 PageID #:4




                                 FACTS COMMON TO ALL COUNTS

       12.      Plaintiff had been employed as a teacher in the title role of School Counselor at

Proviso from 2003 to 2017. All eligible Proviso employees are classified as “teacher” regardless

of their title as teacher, counselor, or administrator.

       13.      On December 19, 2012, of School year 2012-2013, Plaintiff applied for the

Program, based on Defendants’ annual H.R. notifications indicating she had 20 years of service.

In this regard, the Program required at least 20 years of service to qualify.

       14.      All Proviso teachers including Plaintiff submit their retirement applications to the

superintendent, the superintendent verifies employee eligibility for the program and submits

qualified candidates to Defendant Board, and Defendant Board votes to approve or disapprove an

application for retirement.

       15.      By January 2013, the Superintendent approved and submitted Plaintiff’s

Application to Defendant Board for a vote, with less than the 20 years of service eligibility

requirement.

       16.      At that time, just hours prior to Defendant Board’s January 2013 meeting,

Plaintiff read on the Superintendent’s public notice of Defendant’s Board agenda meeting, that

she was retiring with 14 years of service, which was not correct.

       17.      When Plaintiff brought this to Superintendent secretary Althea Busby’s attention,

she assured Plaintiff the corrections would be made to the January 2013 Defendant Board agenda

that evening.

       18.      On January 28, 2013, Brenda Horton, Proviso’s Executive Director of Human

Resources advised that Plaintiff’s Application would be based on 14 years of service instead of

the 20 years of service Plaintiff had applied with, which equated to lesser benefits for Plaintiff.

                                                   4
      Case: 1:21-cv-03573 Document #: 1 Filed: 07/02/21 Page 5 of 10 PageID #:5




      19.      On February 5, 2013, Plaintiff contacted the superintendent’s office to correct the

years of service discrepancy.

      20.      However, no corrections were made to Plaintiff’s Application.

      21.      On February 8, 2012, Plaintiff asked Proviso to withdraw the Application given

Defendant Proviso’s failure to explain or correct the issue.

      22.      On March 29, 2013, Proviso’s superintendent, Nettie Collins-Hart (“Hart”),

claimed it was policy to accept a retirement application as presented and that no corrections or

withdrawals were allowed once submitted.

      23.      Hart requested Defendant Board to make a final determination on Plaintiff’s

request to withdraw or correct the Application.

      24.      In 2017, Plaintiff left Defendant Proviso based on the requirements of the

Program in hopes Defendant Board would withdraw her Application and thereby reinstate her as

a full-time employee.

      25.      However, on July 22, 2019, Defendant Board issued a formal decision that

Plaintiff’s Application could not be corrected or withdrawn once she had submitted it.

      26.      Plaintiff respected Defendants’ authority on the retirement issue and accepted

their statements as true.

      27.      However, on May 26, 2020, Plaintiff learned for the first time that Defendants

approved similarly situated employee Johnson’s request to amend or withdraw his retirement

application. Johnson is a white male and subject to the same retirement application procedures as

all other district teachers and administrators including Plaintiff.




                                                  5
      Case: 1:21-cv-03573 Document #: 1 Filed: 07/02/21 Page 6 of 10 PageID #:6




       28.      In doing so, Defendants applied different more flexible retirement application

rules to its white male employees and its employees who did not complain to the IDHR and

EEOC than it did for Plaintiff.

       29.      Johnson requested an initial retirement date of June 20, 2020. Defendants

approved Johnson’s request to correct or withdraw his retirement application, reinstated and

promoted Johnson to interim Superintendent of Proviso, and allowed a second retirement date of

October 2, 2020.

       30.      Johnson did not retire on October 2, 2020, instead Defendants granted Johnson’s

request for promotion to Assistant Superintendent of Human Resources and then to District level

administration with no retirement date set.

       31.      Further, Plaintiff has been diligently searching for similar employment within the

school system as a full-time teacher. Notably, a teacher is not eligible for full time employment if

categorized as retired by the Teacher’s Retirement System (“TRS”). TRS has not categorized

Plaintiff as Retired. However, Defendants have improperly influenced potential employers to not

hire Plaintiff by falsely claiming she is retired.

       32.      On or about October 9, 2020, Plaintiff filed two claims against Defendants Board

and Proviso with the Illinois Department of Human Rights (“IDHR”) and requested a cross claim

with the Equal Employment Opportunity Commission (“EEOC”).

       33.      On April 5, 2021, Plaintiff received her right to sue letter. This action is filed

within 90-days of Plaintiff’s receipt of the right to sue letter.




                                                     6
      Case: 1:21-cv-03573 Document #: 1 Filed: 07/02/21 Page 7 of 10 PageID #:7




                   COUNT I: RACE DISCRIMINATION IN VIOLATION OF
                     TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
                        AS AMENDED 42 U.S.C. § 2000(e) et seq.

      34.       Plaintiff hereby incorporates and re-alleges the allegations of paragraphs 1

through 33 as if the allegations are set forth herein.

      35.       Plaintiff is an African American female citizen of the United States and is thus a

member of a protected class based on race and gender.

      36.       Plaintiff suffered adverse employment action when Defendants Board and Proviso

did not approve Plaintiff’s request to correct or withdraw her Application, because she is not

white and male.

      37.       Plaintiff reasonably accepted Defendants claim that retirement applications cannot

be withdrawn and/or changed after submission as true.

      38.       Defendants have since improperly influenced prospective employers by falsely

claiming Plaintiff is retired, which has prevented Plaintiff from obtaining full-time employment

within Defendants’ school district.

      39.       Defendants treated other similarly situated white male employees more favorably

by allowing them to withdraw or correct their retirement applications after submitting their

applications.

      40.       As such, Defendants subjected Plaintiff to different rules on retirement than other

similarly situated employees and in doing so changed the terms and conditions of her

employment, on the basis of Plaintiff’s race and sex.

      41.       As a direct and proximate result of Defendants’ acts, Plaintiff has suffered lost

wages from 2017 to 2021 in an amount to be determined at trial but no less than $342,366.46;

retirement contribution benefits which would have accrued from 2017 to 2021 had Defendants

                                                   7
      Case: 1:21-cv-03573 Document #: 1 Filed: 07/02/21 Page 8 of 10 PageID #:8




withdrawn and reinstated Plaintiff; employment benefits, seniority status and damage to her

professional reputation in an amount to be determined at trial, but no less than $50,000; and

lastly Plaintiff has suffered emotional trauma, mental anguish, and damage to her professional

reputation in an amount to be determined at trial, but no less than $25,000.



                        COUNT II: RETALIATION IN VIOLATION OF
                       TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
                            AS AMENDED, 42 USC §2000e-3(a).

       42.     Plaintiff hereby incorporates and re-alleges the allegations of paragraphs 1

through 41 as if the allegations are set forth herein.

       43.     On March 4, 2013, Plaintiff engaged in protected activities when she filed IDHR

charge number 2013 CF 2339 (“Protected Activity”).

       44.     Plaintiff suffered adverse employment action when Defendants Board and Proviso

did not approve Plaintiff’s request to correct or withdraw her Application, because she engaged

in the Protected Activity.

       45.     Defendants lead Plaintiff to believe that her Application could not be withdrawn

or corrected once Plaintiff submitted it.

       46.     Plaintiff learned for the first time on May 26, 2020 that Defendants were

dishonest about her Application when Defendants withdrew the retirement application of

similarly situated employee Johnson and reinstated him to a full-time position.

        47.    Defendants have since improperly influenced prospective employers by falsely

claiming Plaintiff is retired, which has prevented Plaintiff from obtaining full-time employment

within those and Defendants’ school district.



                                                   8
      Case: 1:21-cv-03573 Document #: 1 Filed: 07/02/21 Page 9 of 10 PageID #:9




         48.    Defendants treated other similarly situated employees who did not complaint to

the IDHR and/or EEOC more favorably by allowing them to withdraw or correct their retirement

applications after submission.

         49.    As such, Defendants subjected Plaintiff to different rules on retirement

applications than other similarly situated employees who did not complain to the IDHR and/or

EEOC, and in doing so changed the terms and conditions of her employment based on Plaintiff

engaging in protected activities.

         50.    As a direct and proximate result of Defendants’ acts, Plaintiff has suffered lost

wages from 2017 to 2021 in an amount to be determined at trial but no less than $342,366.46;

retirement contribution benefits which would have accrued from 2017 to 2021 had Defendants

withdrawn and reinstated Plaintiff; employment benefits, seniority status and damage to her

professional reputation in an amount to be determined at trial, but no less than $50,000; and

lastly Plaintiff has suffered emotional trauma, mental anguish, and damage to her professional

reputation in an amount to be determined at trial, but no less than $25,000.

                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully prays that, after trial by jury, this Honorable Court grant

her relief as follows:

   A. an amount no less than $342,366.46 to be determined at trial, representing total lost wages

       for the reduced salary Plaintiff had to accept from similar employment;

   B. all appropriate retirement contributions, to be determined by TRS, paid to TRS for school

       years 2017 to 2021;

   C. an amount no less than $50,000, to be determined at trial, to compensate Plaintiff for all

       lost employment benefits, seniority status and damage to her professional reputation;

                                                  9
 Case: 1:21-cv-03573 Document #: 1 Filed: 07/02/21 Page 10 of 10 PageID #:10




D. an amount no less than $25,000 to be determined at trial, for emotional distress;

E. that Defendants remove all disciplinary documents from Plaintiff’s personnel file;

F. Defendants reinstate Plaintiff in a suitable position with accompanying benefits, based on

   her seniority status that would have accrued but for the civil rights violation committed

   against her by Defendants;

G. reasonable attorney’s fees and costs; and

H. any other relief this court finds just and equitable.



                                   Respectfully Submitted,

                                       /s/Caryn I. Shaw


SHAW LEGAL SERVICES, LTD
Caryn I. Shaw
540 W. Briar, Ste. B
Chicago, IL 60657
cshaw@shawattorneys.com
773 549 9500




                                               10
